internal_revenue_service number release date index number ---------------------------- --------------------------------------------- ------------------------------------------------------------ ----------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc intl b03 plr-148055-08 date february ty ------- ty ------- legend corp a corp b country x state y year year dear -------------- --------------------------------------------- ------------- ----------- ------------- ------------------------------------------------------ ------- this is in response to a letter dated date that was submitted on your behalf by your authorized representative requesting a ruling that corp a be permitted to change to the tax_book_value_method of asset valuation for purposes of apportioning interest_expense for its taxable_year beginning on date and for all subsequent taxable years subject_to corp b acquiring corp a the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination corp a is a domestic_corporation organized under the laws of state y and is classified as a corporation for u s federal_income_tax purposes corp a uses the accrual_method as its overall_method_of_accounting and its annual_accounting_period ends december corp a conducts multiple businesses plr-148055-08 corp a is the common parent of a group of affiliated corporations that file a consolidated u s federal_income_tax return all members of the corp a affiliated_group have utilized the fair_market_value_method of asset valuation as set forth in temp sec_1_861-9t for purposes of apportioning interest_expense since year since year corp a has expended significant amounts of employee resources and money for the purpose of inspecting corp a’s u s and foreign assets to measure their fair market values corp b based in country x engages in one of the same businesses as corp a corp b is a corporation organized under the laws of country x and is classified as a corporation for federal_income_tax purposes under sec_301_7701-3 corp b through a wholly-owned subsidiary will become the parent of corp a by acquiring all of the stock of corp a the acquisition will occur in such a manner as to allow corp a’s consolidated_group to continue in an effort to reduce ongoing costs associated with corp a’s operations including its u s tax function corp b has requested that corp a seek permission to change to the tax_book_value_method of asset valuation for purposes of apportioning interest_expense however should corp b’s acquisition of corp a not occur for any reason corp a would prefer to remain on the fair_market_value_method of asset valuation for apportioning interest_expense sec_864 of the internal_revenue_code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income temp sec_1_861-9t sets forth the rules specific to the apportionment of interest_expense temp sec_1_861-9t provides that a taxpayer may elect to determine the value of its assets on the basis of either tax book_value or the fair_market_value of its assets temp sec_1_861-8t provides that once a taxpayer uses the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods temp sec_1_861-9t provides that if the taxpayer elects the fair_market_value_method of asset valuation the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax_book_value_method of apportionment temp sec_1_861-9t sets forth rules for determining the fair_market_value of the taxpayer’s assets under the fair_market_value_method starting with year corp a has determined the value of its assets on a fair_market_value basis pursuant to the authority granted under temp sec_1 9t g ii since then corp a has continued to use the fair_market_value_method for plr-148055-08 determining the value of its assets as required under temp sec_1 8t c however temp sec_1_861-9t provides that if a taxpayer elects the fair_market_value_method of asset valuation then the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner complying with this requirement has resulted in significant direct costs for corp a in addition corp a has incurred considerable indirect expenses as a result of travel costs and lost time for its employees who supervise these fair_market_value studies consequently corp b desires to reduce the ongoing costs of corp a’s operations and increase certainty with respect to corp a’s interest_expense apportionment methodology corp b therefore has requested that corp a seek permission to change to the tax_book_value_method of asset valuation for apportioning interest_expense subsequent to corp b’s proposed acquisition of corp a accordingly corp a requests pursuant to temp sec_1_861-8t and sec_1_861-9t that it be permitted to change to the tax_book_value_method of asset valuation for its taxable_year beginning date and for all subsequent years however corp a requests that such consent be provided only if corp b acquires corp a based solely on the information submitted the representations made and the reasons given for this request corp a may change from the fair_market_value_method to the tax_book_value_method of asset valuation for purposes of apportioning interest_expense pursuant to temp sec_1_861-8t and sec_1_861-9t for the taxable_year beginning on date and for all subsequent taxable years subject_to the condition_precedent of corp b acquiring corp a if corp b does not acquire corp a corp a will be required to remain on the fair_market_value_method of interest apportionment for the taxable_year beginning on date and for all subsequent taxable years subject_to the consent of the commissioner except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item described or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-148055-08 a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely anne o'connell devereaux senior technical reviewer branch international
